Citation Nr: 0530603	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-20 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service-connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to April 
1950. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the veteran's petition to reopen his 
claim for service connection for a left wrist disorder.  In 
December 2004, a Board decision reopened the claim of service 
connection for a left wrist disorder and the case was 
remanded to the Appeals Management Center (AMC) for further 
development.  Subsequently, the RO once again denied the 
veteran's claim and the case has returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
appellant, and has obtained all relevant evidence necessary 
for the equitable disposition of the appellant's claim.

2.  Competent medical evidence establishes that there is no 
nexus between the veteran's left wrist disorder and service.  


CONCLUSION OF LAW
The veteran's left wrist disorder was not incurred in or 
aggravated by active service and the service incurrence of 
arthritis may not be presumed.  38 U.S.C.A. § 1101 1111, 
1112, 1113, 1131, 1137, 1153, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant in September 
2002, prior to the issuance of the rating decision currently 
on appeal.  Accordingly, the AOJ has timely complied with the 
VCAA's notice requirements.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the 
September 2002 letter referred to above informed the veteran 
of information and evidence needed to substantiate and 
complete a claim of service connection, as well as evidence 
what would qualify as new and material to reopen his claim.  
Moreover, the veteran was generally advised to submit any 
additional evidence that pertained to the matter, including 
via statement of the case and supplemental statement of the 
case.  Pelegrini, 18 Vet. App. at 121.  

Also, the September 2002 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veteran's 
service medical records, and the September 2002 letter 
advised the veteran that the RO would attempt to secure 
additional records at the veteran's request.  The veteran 
never requested that the RO obtain any private medical 
records, and instead independently submitted them to the RO 
himself.  Following the Board's December 2004 remand, the 
veteran underwent two VA medical center examinations to 
determine the etiology of his left wrist disorder.  VA has 
obtained all of the veteran's VA medical center records.  As 
such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2005); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).
Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service. 38 U.S.C.A. § 1111 
(West 2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2005).

Analysis

The Board has reviewed all of the evidence of record, 
including VA exams dated January 2005 and March 2005.  

When the veteran was inducted into the service in 1949, it 
was noted that the veteran had a deformity of the left wrist.  
The hospital records show that the veteran was admitted to a 
service hospital primarily for the purpose of appearing 
before the Medical Board for disposition.  Ultimately, the 
veteran was discharged, having been diagnosed as having a 
deformity of the left wrist, secondary to a Colles fracture 
that he suffered at the age of six.  

Dr. A. J. Moede, the veteran's private physician, conducted 
an examination of the veteran in June 2003.  Dr. Moede was 
specifically asked by the veteran's Service Representative if 
he agreed that the deformity of the veteran's wrist was 
attributed to a trauma incurred in the performance of his 
duties, rather than the result of an injury sustained when 
the veteran was six years old.  In response to the question, 
the doctor speculated that it was "quite possible that the 
patient had developed a chronic tendonitis from the lifting 
[while in service] and subsequently ruptured his biceps 
tendon insertion into the proximal radius while on active 
duty and, if that had indeed happened, it would be directly 
service related.  With regard to the deformity of the wrist, 
i.e. the shortening of the distal radius and wrist, the 
doctor stated that it was probably related to growth injury 
to the distal radius at age 6.

In January 2005, the veteran was seen at a VA medical center 
for a compensation and pension exam.  A radiologic report 
noted an impacted foreshortened distal radicular fracture 
with marked eburnation involving the wrist joint, an ununited 
ulnar styloid fracture, a healed fracture involving the head 
of the third metacarpal, and arthritic involvement of the 
veteran's remaining carpal bones.  The examining VA doctor 
opined that there did not appear to be any permanent 
disability aggravated in the military for the veteran's short 
period of service, and that it was more likely than not that 
the aggravation the veteran experienced lifting heavy shells 
repeatedly was a temporary condition, which did not follow 
through after service.  

In March 2005, the VA doctor once again examined the veteran.  
The VA doctor stated that there is no evidence that the 
veteran's service caused either the acceleration of the 
veteran's deteriorating disability or continuing pain and 
discomfort over and above what would be expected by aging.  
The doctor also opined that the veteran's service medical 
records did not support a marked deterioration of the 
original disorder.  

The evidence does not support a finding of service 
connection.  Dr. Moede's opinion stops far short of 
preponderating in favor of the claim firstly by speaking in 
terms of possibility and speculation that the veteran's 
disorder was aggravated in service, and secondly by stating 
that the veteran's disorder is probably related to a growth 
injury to the veteran's distal radius at age 6.  Furthermore, 
the VA examiner remarked that it was more likely than not 
that any aggravation was a temporary condition and that there 
was no evidence that the veteran's service caused aggravation 
of the veteran's disorder, which naturally deteriorates.  The 
only reference to arthritis of the left wrist occurred in 
2003, well after one year following the veteran's discharge 
from service.

The preponderance of the evidence is against allowance of the 
claim and the benefit-of-the-doubt doctrine is inapplicable.  
Because the first reference to arthritis occurred well after 
one year following the veteran's discharge, and because no 
medical evidence supports a finding of in-service aggravation 
of the left wrist disorder or incurrence of arthritis, the 
Board cannot make a finding of service connection for the 
veteran's left wrist disorder.  


ORDER

Entitlement to service connection for a left wrist disorder 
is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


